EXHIBIT 10.1

Employment Agreement

EMPLOYMENT AGREEMENT

MICHAEL LARROWE

AND

CARDINAL BANKSHARES CORPORATION



--------------------------------------------------------------------------------

INDEX

 

Section 1.

     Term of Agreement      1   

Section 2.

     Employment Period and Positions      1   

Section 3.

     Position and Duties      1   

Section 4.

     Compensation      2   

Section 5.

     Termination      3   

Section 6.

     Obligation of the Holding Company upon Termination      4   

Section 7.

     Payment in Certain Events      5   

Section 8.

     Definitions      5   

Section 9.

     Possible Reduction in Payment and Benefits      9   

Section 10.

     Documents      9   

Section 11.

     Regulatory Requirements      10   

Section 12.

     Non-exclusivity of Rights      10   

Section 13.

     Proprietary Information      10   

Section 14.

     Board Positions      10   

Section 15.

     Successors      11   

Section 16.

     Miscellaneous      11   

 

* The headings in this Agreement are for convenience only.



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT dated July 20, 2011 is by and between Cardinal Bankshares
Corporation, a Virginia corporation (the “Holding Company”) and Michael Larrowe
(the “Executive”).

W I T N E S S E T H:

WHEREAS, the Holding Company wishes to attract and retain a well-qualified
executive to assure itself and its wholly owned subsidiary, the Bank of Floyd
(“Bank”), of the services of the Executive for the period provided in this
Agreement and the Executive is willing to serve as an executive officer of the
Holding Company and Bank for the period provided herein on the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, the Holding Company and the Executive agree as
follows:

1. Term of Agreement. The term (“Employment Period”) of this Agreement shall
commence on July 20, 2011 (the “Effective Date”) and shall continue for a period
of three (3) years from the Effective Date unless otherwise terminated or
extended as provided herein (“Termination Date”). Subsequent to the initial
three (3) year Employment Period, unless sooner terminated, the Employment
Period (and corresponding Termination Date) shall automatically extend for
additional one year period(s) unless either party provides the other with
written notice at least 30 days prior to the then current Termination Date that
the Employment Period shall not be extended for an additional one year period
and the Employment Period shall automatically and without further notice end on
the then current Termination Date unless terminated sooner as provided herein.

2. Employment Period and Positions. The Executive shall be employed as Executive
Vice President of Holding Company and Bank and the Executive accepts such
employment for the period beginning with the Effective Date; provided, however,
that by the end of January, 2012, the Boards of Directors of the Holding Company
and Bank, respectively, will determine whether, in their sole discretion and
judgment, to promote Executive to the position of President and Chief Executive
Officer of Bank and Holding Company or to such other positions as such Boards of
Directors, in their respective sole discretion and judgment, may determine.

3. Duties.

(a) The Executive’s position, authority and responsibilities: (i) as Executive
Vice President of the Holding Company, shall be to exercise overall executive
authority with respect to Holding Company subject to the direction of the
Holding Company’s Board of Directors and Chief Executive Officer; and (ii) as
Executive Vice President of the Bank, shall be to exercise overall executive
authority with respect to the Bank subject to the direction of the Bank’s Board
of Directors and Chief Executive

 

1



--------------------------------------------------------------------------------

Officer. Executive’s services shall be performed at the Holding Company and
Bank’s principal offices in Floyd, Virginia. If Executive is offered and accepts
the position of Holding Company’s and Bank’s President and Chief Executive
Officer, Executive shall have the additional responsibilities with the Holding
Company and Bank commensurate with those of the president and chief executive of
a community bank holding company and bank. Nothing herein shall require the
Executive to be offered additional positions within either the Bank or the
Holding Company and all obligations of the Holding Company hereunder and
decisions required to be made by the Bank in connection with this Agreement
shall be subject to the compliance with the legal and fiduciary duties of the
officers and directors of the Holding Company and Bank, respectively and the
sole discretion and judgment of the respective Boards of Directors of Holding
Company and Bank. Continued employment hereunder with the Bank or Holding
Company shall be contingent upon Executive’s continued employment with the
other.

(b) The Executive shall devote his full business time during normal business
hours to the business and affairs of the Holding Company and the Bank, and use
his best efforts to perform faithfully and efficiently the responsibilities
assigned to him hereunder, to the extent necessary to discharge such
responsibilities, except for (i) services to corporate, civic or charitable
boards or committees or organizations not significantly interfering with the
performance of such responsibilities, (ii) such other civic or corporate
activities as the Holding Company or Bank reasonably requests and are acceptable
to the Executive and (iii) periods of vacation, professional or sick leave to
which the Executive is entitled.

4. Compensation.

(a) Base Salary. Executive shall receive a base salary of $180,000 per annum,
payable in twice monthly installments which base salary shall be increased to
$200,000 per annum effective January 1, 2012 (the “Base Salary”). The Base
Salary shall be reviewed for adequacy and appropriateness at least once each
calendar year by the Board of Directors of the Holding Company or any designated
committee thereof. Notwithstanding the foregoing, during any period when the
Executive is disabled from performing his responsibilities hereunder but his
employment has not been terminated pursuant to Section 5(a), Executive’s Base
Salary shall be reduced by the amount of any payments received by Executive from
disability insurance provided by the Holding Company or Bank.

(b) Incentive and Retirement Plans. During the Employment Period, the Executive
shall be entitled to fully participate in all incentive, stock option and
retirement plans sponsored by the Holding Company and/or the Bank, including
(i) a bank-owned life insurance policy (“BOLI”) under the same terms and
conditions as provided to other executive officers of the Holding Company and
Bank and providing a death benefit to Executive’s estate equal to 25% of the
total policy death benefit with the balance of the death benefit paid to the
Bank; and (ii) a Supplemental Executive Retirement Plan (“SERP”) not to exceed
$50,000 per year for      years. The level of participation or benefits under
all incentive, stock option and retirement plans shall be subject to the
discretion of the relevant Board of Directors.

 

2



--------------------------------------------------------------------------------

(c) Benefit Plans. The Executive and his eligible family shall be entitled to
participate in all medical, dental, disability, life, accidental death and
travel accident insurance plans sponsored by the Holding Company and/or the Bank
for its employees generally, as the same may be altered from time to time by the
Holding Company or Bank.

(d) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies and procedures of the Holding Company
which shall include normal expenses for attendance at one meeting a year of the
Virginia Bankers Association and American Bankers Association and reasonable
moving expenses from Galax to Floyd, Virginia at such time as Executive elects
to move his residence to Floyd, Virginia.

(e) Vacation and Fringe Benefits. The Executive shall be entitled to paid time
off and fringe benefits in accordance with the policies of the Holding Company,
as the same may be altered from time to time by the Holding Company. Included as
a part of the Executive’s benefits will be the purchase of an automobile of the
Executive’s selection at a cost not to exceed $26,000 with the approval of the
Board of Directors or a committee thereof.

5. Termination.

(a) Death or Disability. This Agreement shall terminate automatically and
without notice upon the Executive’s death. The Holding Company with the
concurrence of the Bank may terminate this Agreement by giving to the Executive
written notice of its intention to terminate his employment for disability and
his employment with the Holding Company and Bank shall terminate effective on
the 90th day after receipt of such notice if within 90 days after such receipt
the Executive shall fail to return to full-time performance of his duties and if
the Executive’s disability has been established pursuant to the definition of
“disability” set forth below. For purposes of this Agreement, “disability” means
(i) disability which after the expiration of more than 26 consecutive weeks
after its commencement is determined to be total and permanent by a physician
selected and paid for by the Holding Company or its insurers, with the consent
of the Executive or his legal representative, which consent shall not be
unreasonably withheld or (ii) disability as defined in the policy of disability
insurance maintained by the Holding Company and/or the Bank for the benefit of
the Executive, whichever shall be more favorable to the Executive.

(b) Other Termination. The Holding Company, pursuant to action of its Board of
Directors, may terminate the Agreement and the Executive’s continued employment
with the Holding Company and the Bank, pursuant to the action of its Board of
Directors, may terminate the Agreement and Executive’s continued employment with
Bank.

 

3



--------------------------------------------------------------------------------

(c) Notice of Termination. Any termination by the Holding Company, by the Bank
or by the Executive shall be communicated by a “notice of termination” to the
other party hereto given in accordance with Section 16 of this Agreement. For
purposes of this Agreement, a “notice of termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, and (ii) if the accelerated Termination Date is other than the date of
receipt of such notice, specifies the Termination Date of this Agreement (which
date shall not be more than 15 days after the giving of such notice).

(d) Termination Date. In the case of termination of this Agreement pursuant to a
provision of this Section 5, “Termination Date” shall mean the date of death,
the date Executive’s employment is terminated for disability pursuant to
Section 5(a) or the date Executive’s employment is terminated pursuant to the
provisions of Sections 5(b) and (c).

6. Obligation of the Holding Company Upon Termination.

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement other than those
obligations accrued hereunder at the date of his death and the benefits provided
in Section 4 of this Agreement.

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s disability, this Agreement shall terminate except that the Executive
shall be entitled to receive after the Termination Date, disability and other
health insurance as provided to employees generally together with such
Executive’s Base Salary as then in effect, (less any payments received by the
Executive from disability insurance provided by the Holding Company or Bank) in
each case for a period of six (6) months following termination.

(c) Cause. If the Executive’s employment shall be terminated for Cause, this
Agreement shall terminate as of the accelerated Termination Date and the Holding
Company shall pay the Executive his full Base Salary through the Termination
Date at the rate in effect at the time notice of termination is given, and the
Holding Company and Bank shall have no further obligation to the Executive under
this Agreement other than to provide insurance benefits as may be required by
applicable law.

(d) Without Cause. This Agreement shall terminate upon the accelerated
Termination Date, but the Executive shall be entitled to receive (i) an
uninterrupted continuation of all compensation and benefits provided under
Section 4 of this Agreement for the remainder of the then existing Employment
Period without giving effect to its accelerated termination, and (ii) the right
to purchase the vehicle currently assigned to the Executive at its then-current
book value as shown on the Holding Company’s or the Bank’s records.

 

4



--------------------------------------------------------------------------------

7. Payment in Certain Events. If at the effective time of a Change in Control
Event or any time within three (3) years following a Change in Control Event
(A) Executive’s employment hereunder is terminated without Cause or,
(B) Executive terminates his employment hereunder for Good Reason, provided that
(i) Executive gives Holding Company notice of the condition constituting Good
Reason and at least thirty (30) days to remedy such condition and (ii) such
termination occurs within one (1) year following the initial existence the
condition constituting Good Reason, then in either event (subject to the
limitations set forth herein) Executive shall be entitled to receive from
Holding Company, and Holding Company shall be obligated to pay or cause to be
paid to Executive, an amount equal to two (2) times the lesser of (x) the
Executive’s annual Base Salary for the calendar year preceding the year in which
the Termination Date occurs or (y) the maximum amount that may be taken into
account under a qualified plan pursuant to Internal Revenue Code
Section 401(a)(17) for the year in which the Termination Date occurs. If
Executive’s employment is terminated without Cause prior to the effective time
of a Change in Control Event but following the date on which the Holding
Company’s Board of Directors takes action to approve an agreement (including any
definitive agreement or an agreement in principle) relating to a Change in
Control Event, then for purposes of this Agreement, such termination of
employment shall be deemed to occur at the effective time of the Change in
Control Event. Otherwise, if Executive’s employment is terminated prior to the
effective time of a Change in Control Event, Executive shall have no rights
hereunder. Amounts payable under this Section 7 shall be paid in a lump sum
payable on the first day of the seventh month following the Termination Date.

8. Definitions.

(a) “Change of Control Event” shall mean: a change in the ownership of the
Holding Company, a change in the effective control of the Holding Company, or a
change in the ownership of a substantial portion of the assets of the Holding
Company, consistent with and interpreted in accordance with Internal Revenue
Code Section 409A and regulations issued thereunder, and specifically defined as
follows:

In order to constitute a Change in Control Event as to the Executive, the Change
in Control Event shall relate to:

(1) the corporation for whom the Executive is performing services at the time of
the Change in Control Event; or

(2) the corporation that is liable for the payment of the deferred compensation
(or all corporations liable for the payment if more than one corporation is
liable) but only if either the deferred compensation is attributable to the
performance of service by the Executive for such corporation (or corporations)
or there is a bona fide business purpose for such corporation or corporations to
be liable for such payment and, in either case, no significant purpose of making
such corporation or corporations liable for such payment is the avoidance of
Federal income tax; or

 

5



--------------------------------------------------------------------------------

(3) a corporation that is a majority shareholder of a corporation identified in
either subparagraph (1) or (2), or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in either subparagraph (1) or
(2) above.

(i) Change In Ownership. A change in the ownership of a corporation shall occur
on the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation. However, if any person,
or more than one person acting as a group, is considered to own more than 50% of
the total fair market value or total voting power of the stock of a corporation,
then the acquisition of additional stock by the same person or persons shall not
be considered to cause a change in the ownership of the corporation (or to cause
a change in the effective control of the corporation).

(ii) Change In Effective Control. Notwithstanding the fact that a corporation
has not undergone a change in ownership as described above, a change in the
effective control of a corporation shall occur only on the date that either:

(x) any one person or more than one person acting as a group acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30% or more of the total voting power of the stock of such
corporation; or

(y) a majority of members of the corporation’s Board of Directors is replaced
during any 12-month period by Directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s Board of Directors
prior to the date of the appointment or election, provided that for purposes of
this subparagraph, the term “corporation” refers solely to the relevant
corporation identified above, for which no other corporation is a majority
shareholder.

(iii) Change In Ownership of Assets. A change in the ownership of a substantial
portion of the assets of a corporation shall occur on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) assets from the corporation that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, “gross fair market value” shall mean the value
of the assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

6



--------------------------------------------------------------------------------

A transfer of assets by a corporation shall not be treated as a change in the
ownership of such assets if the assets are transferred to:

(x) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

(y) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the corporation; or

(z) a person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the corporation; or

(xx) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person who is a “related person” under
applicable Treasury Regulations.

There shall be no Change in Control Event when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer.

(b) “Successor” shall mean for purposes of Sections 7, 8 and 9: as to Holding
Company, any person or entity (corporate or otherwise) into which, after a
Change in Control Event, Holding Company (or any such Successor) shall be merged
or consolidated or to which all or substantially all of Holding Company’s (or
any such Successor’s) assets shall be transferred in any manner as provided in
Section (a) or which by agreement assumes Holding Company’s obligations.

(c) “Cause” or “for Cause” shall mean for purposes of this Agreement:

(1) neglect by Executive in the performance of his material duties and
responsibilities or the Executive’s failure to follow reasonable instructions or
policies of Holding Company or Bank as determined in the good faith judgment of
the respective Board of Directors, after being notified of such failure and
being given a reasonable opportunity and period (not to exceed 30 days) to
remedy such failure, provided such failure is remediable in the good faith
judgment of the Holding Company or Bank’s Board of Directors;

(2) with respect to Executive, conviction of, indictment for (or its procedural
equivalent), entering of a guilty plea or plea of no contest with respect to a
felony, a crime of moral turpitude or any other crime with respect to which
imprisonment is a possible punishment or of any other crime which, in the good
faith discretion of the Holding Company’s Board of Directors, adversely affects
or could be expected to adversely affect the reputation of the Holding Company
or Bank, or the commission of an act of embezzlement or fraud whether or not
related to the business, activities or assets of the Holding Company or Bank;

 

7



--------------------------------------------------------------------------------

(3) any breach or violation by Executive in any material respect of any code or
standard of behavior generally applicable to employees of Holding Company or
Bank, as determined in the good faith judgment of the respective Board of
Directors, after being advised in writing of such breach or violation and being
given a reasonable opportunity and period (not to exceed 30 days) to remedy such
breach or violation, provided such breach or violation is remediable in the good
faith discretion of the Board of Directors of the Holding Company or Bank;

(4) dishonesty of Executive in any aspect of his or her employment, or breach of
a fiduciary duty to Holding Company or its subsidiaries or affiliates, in each
case, in the good faith judgment of the Board of Directors of the Holding
Company or Bank;

(5) the engaging by Executive in conduct that is reasonably likely to result, in
the good faith judgment of the Board of Directors of the Holding Company, in
material injury to Holding Company or any of its subsidiaries or affiliates,
monetarily or otherwise;

(6) the violation by Executive of any applicable federal or state law, or any
applicable rule, regulation, order or statement of policy promulgated by any
governmental agency or authority having jurisdiction over Holding Company or any
of its affiliates or subsidiaries (a “Regulatory Authority,” including without
limitation the Federal Deposit Insurance Corporation, the Virginia Bureau of
Financial Institutions, Office of the Comptroller of the Currency, the Federal
Reserve Board, the Securities and Exchange Commission or any other regulatory
agency), which results from Executive’s negligence, willful misconduct or
intentional disregard of such law, rule, regulation, order or policy statement
and results in any substantial damage, monetary or otherwise, to Company or any
of its affiliates or subsidiaries or to their reputation;

(7) the occurrence of any event described in Section 19 of the Federal Deposit
Insurance Act or any other event or circumstance which disqualifies Executive
from serving as an employee or executive officer of, or a party affiliated with,
Holding Company or any of its affiliates or subsidiaries; or, in the event
Executive becomes unacceptable to, or is removed, suspended or prohibited from
participating in the conduct of the affairs of Holding Company or any of its
affiliates or subsidiaries (or if proceedings for that purpose are commenced)
by, any Regulatory Authority; or

(8) the exclusion of Executive by the carrier or underwriter from coverage under
Holding Company’s then current “blanket bond” or other fidelity bond or
insurance policy covering its or its affiliates’ or subsidiaries’ directors,
officers or employees, or the occurrence of any event which Holding Company
believes, in good faith, will result in Executive being excluded from such
coverage, or having coverage limited as to Executive as compared to other
covered officers or employees, pursuant to the terms and conditions of such
“blanket bond” or other fidelity bond or insurance policy.

 

8



--------------------------------------------------------------------------------

(d) “good faith” shall mean honesty in fact.

(e) “Good Reason” shall mean the existence of one or more of the following
conditions which arises in connection with or after the effective time of a
Change in Control Event without the consent of the Executive:

(1) a material diminution in the Executive’s base compensation;

(2) a material diminution in the Executive’s authority, duties or
responsibilities;

(3) a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation);

(4) a material diminution in the budget over which the Executive retains
authority;

(5) a material change in the geographic location at which the Executive must
perform services; or

(6) any other action or inaction that constitutes a material breach by the
Successor of the agreement under with the Executive provides services.

(f) “Other than Good Reason” shall mean, after the effective time of a Change in
Control Event, any voluntary termination by the Executive which is not for Good
Reason.

9. Possible Reduction in Payment and Benefits. Following any Change in Control
Event, to the extent that any amount of pay or benefits provided under to
Executive under this Agreement would cause Executive to be subject to excise tax
under sections 280G and 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), and after taking into consideration all other amounts payable to
Executive under other plans, programs, policies, and arrangements, then the
amount of pay and benefits provided under this Agreement shall be reduced to the
extent necessary to avoid imposition of any such excise taxes. Executive may
select the payments and benefits to be limited or reduced, including an election
not to have the vesting of certain benefits, including stock options, accelerate
as a result of a Change in Control Event.

10. Documents. All documents, record, tapes and other media of any kind or
description relating to the business, activities, finances, plans, operations or
any other aspect of the affairs of Holding Company or any of its subsidiaries
and affiliates (the

 

9



--------------------------------------------------------------------------------

“Documents”), whether or not prepared by Executive, shall be the sole and
exclusive property of the Holding Company. The Documents (and any copies) shall
be returned to the Holding Company upon Executive’s termination of employment
for any reason or at such earlier time or times as the Holding Company may
specify.

11. Regulatory Requirements. Notwithstanding anything contained in this
Agreement to the contrary, it is understood and agreed that Holding Company or
Bank shall not be required to make any payment or take any action under this
Agreement if:

(A) Holding Company or Bank is declared by any Regulatory Authority to be
insolvent, in default or operating in an unsafe or unsound manner, or if

(B) in the opinion of counsel to Holding Company or Bank such payment or action
(i) would be prohibited by or would violate any provision of state or federal
law applicable to Holding Company or Bank, (ii) would be prohibited by or would
violate any applicable rules, regulations, orders or formal statements of
policy, whether now existing or hereafter promulgated, of any Regulatory
Authority, or (iii) otherwise is prohibited by any Regulatory Authority.

12. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Holding Company or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
stock option or other agreements with the Holding Company or any of its
affiliated companies. Amounts which are vested benefits or which the Executive
is otherwise entitled to receive under any plan or program of the Holding
Company at or subsequent to the date of termination shall be payable in
accordance with such plan or program.

13. Proprietary Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Holding Company and its subsidiaries and affiliates all
secret, confidential or proprietary information, knowledge or data relating to
the Holding Company or any of its subsidiaries and affiliates, and their
respective businesses, which shall have been obtained by the Executive during
his employment hereunder and which shall not be public knowledge. After
termination of the Executive’s employment, he shall not, without the prior
written consent of the Holding Company, communicate or divulge any such
information, knowledge or data to anyone other than the Holding Company or any
of its subsidiaries and affiliates and anyone designated by such entities. In no
event shall an asserted violation of the provisions of this Section 13
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement or prevent the Executive from obtaining
employment in the financial services field.

14. Board Positions. The Executive shall be initially elected to the Board of
the Holding Company by its Board of Directors and thereafter nominated by such
Board for election by the shareholders of the Holding Company subject to the
normal

 

10



--------------------------------------------------------------------------------

requirements and procedures then in effect for such nominations. The Holding
Company, as sole shareholder of the Bank, agrees to elect Executive to the Board
of Directors of the Bank. Executive shall be entitled to all standard director
fees for his Board or committee participation. Executive agrees to resign from
the Boards of Directors of both the Holding Company and the Bank in the event
that his employment with either is terminated.

15. Successors. This Agreement is personal to the Executive and shall not be
assignable by the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.

This Agreement shall inure to the benefit of and be binding on the Holding
Company and its Successors. The Holding Company shall require any Successor by
an agreement in form and substance reasonably satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Holding Company would be required to perform if no
such succession had taken place. At the Executive’s request, the Successor must
reasonably demonstrate to the Executive its ability to pay and perform the
obligations of the Holding Company under this Agreement.

16. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without reference to
principles of conflicts of law. The captions of this Agreement are not part of
the provisions hereof and shall have no force and effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

If to the Holding Company or Bank:

Cardinal Bankshares Corp.

101 Jacksonville Circle

Floyd, VA 24091

 

11



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
upon the earlier of receipt or three days after mailing.

The invalidity of unenforceability of any provision of this Agreement shall not
effect the validity or enforceability of any other provision of this Agreement.

The Holding Company may withhold from any amounts payable under this Agreement
only such federal, state or local taxes which are required to be withheld
pursuant to applicable law or regulation.

This Agreement contains the entire understanding with the Executive concerning
terms of employment with the Holding Company and its affiliates.

The following provisions of this Agreement survive its termination to the extent
necessary to give them effect: Sections 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and
16.

This Agreement has been duly approved by the Board of Directors of the Holding
Company.

WITNESS the following signatures:

 

EXECUTIVE:

/s/ Michael D. Larrowe

Michael Larrowe HOLDING COMPANY: CARDINAL BANKSHARES CORP. By :  

/s/ Ronald Leon Moore

Title:   Chairman, President,CEO

 

12



--------------------------------------------------------------------------------

COMMONWEALTH OF VIRGINIA

COUNTY OF FLOYD, to wit:

The foregoing instrument was acknowledged before me this 20th day of August,
2011, by Michael Larrowe.

 

My commission expires: January 31, 2013                          

/s/ Annette V. Battle

      Notary Public

COMMONWEALTH OF VIRGINIA

COUNTY OF FLOYD, to wit:

The foregoing instrument was acknowledged before me this 20th day of August,
2011 by Ronald Leon Moore, the Chairman, President & CEO of Cardinal Bankshares
Corporation, on behalf of the Corporation.

My commission expires:            

January 31, 2013                    

 

 

/s/ Annette V. Battle

  Notary Public

 

13